Citation Nr: 0520768	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-33 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, claimed as a heart disorder.  


REPRESENTATION

Veteran represented by:  Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1992 to August 
1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the RO, which 
denied the veteran's claim of service connection for tortuous 
coronary artery with no critical coronary artery disease, 
claimed as hearing condition.  

The veteran requested a personal hearing at the RO before a 
Veterans Law Judge; however, he failed to appear for a 
hearing scheduled in March 2005.  It appears that he was 
subsequently scheduled for a video conference hearing before 
a Veterans Law Judge, but the veteran's representative 
indicated in a June 2005 memorandum that the veteran did not 
wish to have any type of hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent evidence is associated with the claims file and to 
obtain a contemporary medical opinion addressing the etiology 
of the veteran's cardiovascular disability.

A preliminary review of the veteran's service medical records 
does not show treatment or diagnosis of a cardiovascular 
disability, to include hypertension.  The records do show 
that the veteran's blood pressure was taken on numerous 
occasions, and such readings as 146/90 (in November 1994), 
142/100 (in February 1995), and 140/92 (in March 1995) are 
among those reflected in the record.  The veteran was 
discharged from service on August 5, 1995.  

Medical records from Memorial Hospital and Marymount Medical 
Center show that on August 13, 1996, the veteran was admitted 
with complaints of chest pains and other symptoms.  His 
cardiac risk factors were notable for a history of high blood 
pressure beginning in infancy and continuing to about age 5 1/2 
or 6.  He subsequently underwent a cardiac catheterization, 
and the impressions included tortuous coronary artery vessels 
with no critical coronary disease consistent with previous 
hypertension.  He was discharged from the hospital on August 
14, 1996, with a diagnosis of acute myocardial infarction.  
In 2002, the veteran was seen at the VA with complaints of 
having experienced heaviness in his chest and shortness of 
breath, for which he did not take his nitroglycerin.  

Given the foregoing service and post-service medical 
evidence, it is the judgment of the Board that the veteran 
should be examined by VA to address the current nature and 
etiology of any cardiovascular disability, to include 
hypertension.  38 U.S.C.A.§ 5103A(d).

Prior to the examination, the RO should also attempt to 
obtain other additional pertinent treatment records indicated 
by the veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Specifically, the RO should obtain treatment records from 
Christian Cardiology.  The RO previously attempted to obtain 
these records, but the latest response from Christian 
Cardiology in February 2003 was that it did not have any 
records of visits for 2002.  However, it was indicated in a 
medical release form dated in March 2002 that the dates of 
the veteran's treatment by Christian Cardiology was from 
August 13, 1996 to August 1998.  Thus, another attempt to 
obtain these records should be made.  Furthermore, it appears 
that the veteran is receiving treatment at the VA, but the 
latest record contained in the claims file is dated in 
December 2002.  Any subsequent VA records should be obtained 
in relation to evaluation and treatment of a cardiovascular 
disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain for association 
with the claims folder copies of the 
following records relevant to evaluation 
and treatment of the veteran for a 
cardiovascular disability, to include 
hypertension:  (a) medical records from 
Christian Cardiology, dated from August 
13, 1996 to August 1998; and (b) medical 
records from the VA, dated from December 
2002 to the present.  

2.  Following the completion of the 
foregoing, the RO should arrange for the 
veteran to undergo an appropriate VA 
examination in order to ascertain the 
nature and etiology of any cardiovascular 
disability, to include hypertension.  All 
indicated testing in this regard should 
be accomplished.  The claims file should 
be made available to the examiner for 
review in conjunction with the 
examination.  Detailed findings should be 
reported in connection with the 
evaluation.  In particular, the examiner 
should elicit from the veteran 
information pertinent to his 
cardiovascular medical history.  The 
examiner's attention is directed to the 
records reflecting the veteran's blood 
pressure readings during service, and to 
the medical records dated in August 1996, 
relating to treatment for an acute 
myocardial infarction.  The examiner 
should furnish an opinion as to the 
medical probability (less likely than not 
or more likely than not) that any 
currently diagnosed cardiovascular 
disability, to include hypertension, had 
its onset during either the veteran's 
period of service from October 1992 to 
August 1995 or during the year following 
his service discharge on August 5, 1995.  
The rationale for all opinions should be 
provided.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).


